DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/EP2017/051007 filed 18 January 2017. Acknowledgment is made of the Applicant’s claim of foreign priority to application GB16009185 filed 18 January 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant has previously elected DUROTAK-87-4287 (pressure sensitive polyacrylate adhesive) and linoleic acid (penetration enhancer).

Examiner’s Note
Applicant's amendments and arguments filed 22 October 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 22 October 2021, it is noted that claims 1 and 18 have been amended to incorporate previously claimed limitations. 

Status of the Claims
Claims 1-5, 11-12, 15-16, and 18-23 are pending.
Claims 15-16 are withdrawn.
Claims 1-5, 11-12, and 18-23 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-12, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ravula et al. (Drug Dev Ind Pharm, 2016; 42(6): 862-870) in view of Santoyo et al. (International Journal of Pharmaceutics 117 (1995) 219-224) in view of Henkel (https://www.pressure-sensitive-solutions.com/content/dam/uai/AIH/master/images/drug-delivery-polymers/transdermal-adhesives-guide.pdf) in view of Wieman et al. (The Journal of Pain, Vol 11, Iss 4, Supplement, S50, April 01, 2010).
The Applicant claims, in claim 1, a transdermal patch comprising an oxymorphone layer comprising oxymorphone (1-6%), a pressure sensitive polyacrylate adhesive comprising hydroxyl functional groups and an acrylate-vinyl acetate and devoid of a crosslinker (82-97%; viscosity of 7500-8500 mPa-s), and a penetration enhancer selected from oleic acid or linoleic acid (2-12%) wherein the oxymorphone layer has a surface contacting the backing layer and a surface contacting the skin during use. Claims 2-3 narrow the amount of oxymorphone and claims 4-5 narrow the amount of adhesive. In claim 11, the penetration enhancer is linoleic acid and in claim 12 the amount thereof is narrowed. Claim 18 combines previously recited limitations. In claim 19, the thickness of the oxymorphone layer is from 2.5m-2.5mm. Claims 20-23 narrow the ranges on the oxymorphone, adhesive, and penetration enhancer.
g/cm2 which translates to 17,415 g for a 37.5 cm2 patch (pg 867, ¶2). The amount of adhesive is not taught by Ravula, however the adhesive is used as a solvent for the analgesic, thus an effective amount required to dissolve the drug is required.
Ravula does not teach using Durotak-87-4287 as the adhesive nor does it teach using an adhesive in amounts up to 92%. Ravula does not teach using linoleic as the penetration enhancer or oxymorphone as the analgesic agent. Ravula does not teach using the permeation enhancer in less than 5%.
Santoyo teaches that linoleic acid is an alternative penetration enhancer to oleic acid (abstract; pg 221, Table 2).

Henkel teaches transdermal pressure sensitive adhesives for patches which include DUROTAK-87-4287 which has a viscosity of 8000 mPa-s along with DURO-TAK 87-9301 which has a similar viscosity and similar performance properties (pg 2).
It would have been obvious to use DUROTAK-87-4287, a known polyacrylate adhesive with hydroxyl functional groups, no crosslinker, and a viscosity of 8000, in place of the DURO-TAK 87-9301 of Ravula. In addition, it would have been obvious to use linoleic acid as the penetration enhancer in place of oleic acid. Regarding the analgesic, Wieman teaches that oxymorphone is well-tolerated in pediatric patients for the treatment of post-operative pain. Therefore it would have been obvious to replace the codeine of Ravula with oxymorphone of Weiman. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition is a transdermal patch system comprising oxymorphone, linoleic acid (5%), and DUROTAK-87-4287.
Regarding the amount of adhesive and thickness thereof, it would have been obvious to increase the amount of adhesive as needed through routine optimization based on the solubility and required dosage of the analgesic. The amount of active drug similarly can be adjusted based on the required dosage and individual requirements for the patient being treated including body weight and age. That being said and in lieu of .

Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 8 of their remarks, that it would not have been obvious to combine Ravula with Wieman or to substitute the codeine in Ravula with oxymorphone because Ravula is not concerned with oxymorphone, a more potent opioid than the kind used in the art, and that Wieman is towads oral administration and not transdermal patches.
In response, it is reminded that to properly teach away, the prior art reference must criticize, discredit, or otherwise discourage the solution sought. Merely teaching alternatives does not do this (see MPEP 2145 (X)(D)). Wieman is applied for its teaching that oxymorphone was found to be generally well tolerated in pediatric patients at a low dose of 10 mg for the treatment of postoperative pain. In some cases this low dose was ineffective, thus necessitating a study at a higher dose as proposed by prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).

The Applicant argues, on page 8 of their remarks, that “it is impermissible within the framework of section 103 to pick and choose from any one reference” to support a conclusion. The Applicant further argues that Wieman is directed to oral immediate release formulations and would not be considered when preparing a transdermal patch.
In response, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall utility of a composition so formulated. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is Merck v. Biocraft. It would have been obvious to the skilled artisan to select the various components as taught by Ravula to prepare a transdermal patch. Moreover, Wieman established the safety and efficacy of oxymorphone for use in pediatrics for post-operative pain, therefore, it would have been obvious to implement said drug into the invention of Ravula which is also for post-operative pain.

The Applicant argues, on pages 8-9 of their remarks, that Table 1 in the specification demonstrates that the class of acrylate adhesives having hydroxyl groups (Duro-Tak 87-4287; Expt 8) provide unexpectedly improved oxymorphone flux compared to acrylate adhesives having a plurality of carboxyl functional groups or no functional groups at all (Duro-Tak 87-9088; Expt 6).
In response, Table 1 provides comparison of two different hydroxyl-containing polyacrylate adhesives to their carboxyl-containing counterparts (expt 2 vs expt 4; expt 8 vs expt 3). In addition, one hydroxyl-containing polyacrylate adhesive is compared to a counterpart with no functional group (expt 8 vs expt 1). The Applicant has shown the presence or absence of vinyl acetate and/or cross linker, but has not provided evidence of any additional structural differences in the different adhesives. Expt 8 is the elected species and is compared to Expt 6 which differs in that there are no functional groups, vinyl acetate, or cross linker. Expt 8 has more than double the flux of Expt 6. It is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties 

The Applicant argues, on page 9 of their remarks, that Ravula never considers oxymorphhone flux and, rather, chooses the adhesive based on drug solubility of codeine.
In response, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The Applicant argues, on page 9 of their remarks, that the Examiner seemingly argues that it is “obvious to try” various adhesives in combination with other components and that this is erroneous when 1) the inventor is faced with numerous possible choices and 2) when the prior art only gives general guidance.
In response, the reason for combining Duro-Tak adhesive with active agent and penetration enhancer is not an “obvious to try” reasoning. Rather, Ravula provides . 

Claims 1-5, 11-12, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kydonieus et al. (US 9,895,384; available as prior art under 35 USC 102a2) in view of Santoyo (International Journal of Pharmaceutics 117 (1995) 219-224) in view of Henkel (https://www.pressure-sensitive-solutions.com/content/dam/uai/AIH/master/images/drug-delivery-polymers/transdermal-adhesives-guide.pdf).
See above for a description of the claims.
Kydonieus teaches a transdermal patch comprising a layer of DUROTAK 87-4098 (55%; pressure sensitive adhesive), oleic acid (5%; enhancer), and oxymorphone (10%; drug) (col 11, lns 15-40). More broadly, Kydonieus teaches that the oxymorphone can be present in any amount up to 40% (col 2, ln 35-col 3, ln 15) and the pressure sensitive adhesive can be used in any amount greater than or equal to 50% (col 8, lns 44-54). Regarding the thickness, Kydonieus teaches the adhesive portion can be 5 mm thick in one example (col 11, lns 30-33) and teaches 10 mm thick in another example for a patch designed to last longer (col 11, lns 48-50).
m-2.5mm.
Santoyo teaches that linoleic acid is an alternative penetration enhancer to oleic acid (abstract; pg 221, Table 2).
Henkel teaches transdermal pressure sensitive adhesives which include both DUROTAK-87-4098 and DUROTAK-87-4287, the latter of which has a viscosity of 8000 mPa-s (pg 2).
It would have been obvious to use DUROTAK-87-4287, a known polyacrylate adhesive, in place of the DUROTAK-87-4098 of Kydonieus. In addition, it would have been obvious to use linoleic acid as the penetration enhancer in place of oleic acid. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition is a transdermal patch system comprising oxymorphone (<40%), linoleic acid (5%), and DUROTAK-87-4287 (>50%). Regarding the adhesive layer thickness, Kydonieus teaches 5 mm and 10 mm but does not teach any required thickness limitations. As such, the skilled artisan would have found it obvious to adjust the thickness of the patch based on the intended duration of wear and last effect. That being said and in lieu of objective evidence of unexpected results, the thickness can be viewed as a variable which achieves the recognized result of delivering active agent to the patient over a determined length of time based on the thickness. The optimum or workable range of thickness can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is 
The prior art above accordingly renders obvious instant claims 1-5, 11-12, and 18-23.

Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 10 of their remarks, that the mere listing of individual elements in a reference is not a disclosure of all possible combinations and obviousness is not established by picking and choosing from among myriad possibilities absent an articulated valid motivation.
In response, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall utility of a composition so formulated. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft. Consistent with this reasoning, it would have been obvious to have selected various combinations of opioid agonist, adhesive, and penetration enhancer from within Kydonieus, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 

The Applicant argues, on page 10 of their remarks, that the adhesive of the claims provides increased oxymorphone flux compared to the adhesive of Kyodonieus. Furthermore, it is argued that Kydonieus teaches using DURO-TAK 87-4098 rather that DURO-TAK 87-4098, and that substitution of one for the other is not “one equivalent component or process for another.”
prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613